700 S.E.2d 925 (2010)
STATE of North Carolina
v.
Darrell Wade BARBEE.
No. 202P10.
Supreme Court of North Carolina.
August 26, 2010.
Darrell Wade Barbee, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 11th of May 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Stanly County, the following order was entered and is hereby *926 certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 26th of August 2010."